         Case 2:18-bk-57492           Doc 12 Filed 01/10/19 Entered 01/10/19 12:02:46                        Desc
                                       Notice to File Claims Page 1 of 1
Form a7nflclm
(Rev. 12/15)

                                           United States Bankruptcy Court
                                              Southern District of Ohio
                                                170 North High Street
                                             Columbus, OH 43215−2414

In   Anthony C Farrister                                      Case No.: 2:18−bk−57492
Re:  Melissa A Farrister
            Debtor(s)                                         Chapter: 7
SSN/TAX ID:
     xxx−xx−6666                                              Judge: C. Kathryn Preston
     xxx−xx−9279


                                NOTICE OF NEED TO FILE PROOF OF CLAIM
                                     DUE TO RECOVERY OF ASSETS

The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that notice
was sent, assets have been recovered by the Trustee.

Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the bankruptcy
court at the address below on or before:

                                                     April 10, 2019

This date does not reduce the time provided by statute for governmental units to file proofs of claim.

Creditors who do not file a proof of claim on or before this date might not share in any distribution from the debtor's
estate.

If you would like to electronically complete and file a Proof of Claim form, you may do so at the following web
site: https://www.ohsb.uscourts.gov/epoc

If you do not have access to a computer, or prefer to file the Proof of Claim manually, a Proof of Claim form
("Official Form 410") can be obtained at www.uscourts.gov or at any bankruptcy clerk's office. If you are filing by
mail and wish to recieve proof of receipt by the bankruptcy court, enclose an extra copy of the proof of claim
together with a stamped, self−addressed envelope.

There is not a fee for filing the proof of claim.

Any creditor who has filed a proof of claim already need not file another proof of claim.


                                            United States Bankruptcy Court
                                              Southern District of Ohio
                                                170 North High Street
                                             Columbus, OH 43215−2414

Dated: January 10, 2019

                                                              FOR THE COURT:
                                                              Richard B. Jones
                                                              Clerk, U.S. Bankruptcy Court
